UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	August 1, 2016 — January 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Research Fund Semiannual report 1 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees March 9, 2017 Dear Fellow Shareholder: In the early weeks of 2017, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when political uncertainty, among other issues, tested global financial markets. As stock markets delivered modest gains, the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended January 31, 2017, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/17. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 14. 4 Research Fund Aaron is Chief Investment Officer, Equities, at Putnam. He holds an A.B. from Harvard University. Aaron joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Jacquelyne J. Cavanaugh; Samuel Cox; Neil P. Desai; Kathryn B. Lakin; and Walter D. Scully, CPA. Aaron, how would you describe the market environment during the six - month reporting period ended January31, 2017? At the outset of the period, we began to see the bubbling up of inflationary pressures, including from wage inflation and rising commodity prices. These conditions generally set a benign backdrop for stocks through the summer months. Then, in the weeks leading up to the U.S. presidential election, we saw the market shift its focus from stable-seeming stocks to sectors that could be beneficiaries of a reflationary macroeconomic trend, including riskier-seeming sectors such as financials, industrials, and natural resources. Technology stocks, interestingly, lost some of their luster with investors as they began to feel comfortable seeking growth in other areas of the market. In the wake of the U.S. election, equity performance soared in anticipation of a new business-friendly administration. Led by energy, financials, and telecommunications, most non-defensive sectors turned in double-digit returns during the final calendar quarter of 2016, while major U.S. equity indexes hit record highs and delivered solid positive returns for the year overall. In the final month Research Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 1/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Research Fund of the period, investor optimism continued to fuel the market’s performance, particularly in eager anticipation of the Trump administration making good on promises for tax reform, infrastructure development, and financial market deregulation. In this context, how did Putnam Research Fund perform? We are pleased to report that Putnam Research Fund outperformed the benchmark, the S&P 500 Index, for the six-month reporting period. We attribute this result to positive stock selection outcomes across a wide range of sectors — from energy and financials to health care, information technology, and telecommunications. Within different sectors, how would you characterize the fund’s positioning during the reporting period? Within a variety of sectors, Putnam Research Fund has been positioned with a modestly pro-cyclical bias, which means that some parts of the portfolio were positioned to perform in line with the overall economy. In financials, for example, the fund was biased toward more interest-rate-sensitive stocks, which we thought would benefit if interest rates should rise — which they did through much of the period. In natural resources, the fund had a pro-cyclical tilt as well, and we believe this may continue to offer characteristics of relative strength as the Trump administration establishes its policy agenda in the coming months. How would you describe U.S. corporate health at period - end? U.S. corporations generally appear to have turned a corner during the period. A telling signal in this regard can be seen in corporate earnings growth in the fourth calendar quarter of 2016. At 8% for the market overall — and a notch above the third-quarter result of 6% (excluding energy) — corporate earnings growth showed undeniable strength as the year came to a close. When we consider corporate prospects for 2017, we expect that continued solid underlying growth in the U.S. economy, augmented by generally higher energy prices than we saw at the start of 2016, could lead to double-digit earnings growth for the U.S. market overall. What were some of the standout contributors to the fund’s relative performance? In the wake of the U.S. election on November8, 2016, the stock markets strongly favored more cyclical and industrial areas of the market, and one of the leading sectors was financials. Consequently, our larger-than-benchmark positions in Bank of America, KeyCorp, and Charles Schwab produced strong relative results for the fund. Generally speaking, investors anticipated that higher interest rates and the increased likelihood of financial market deregulation under President Trump would provide a strong boost to the bottom lines of financial companies. Our decision to hold a smaller-than-benchmark position in the stock of Johnson & Johnson [J&J] gave another boost to relative results. This stock generally declined during the period, as investors appeared to lose interest in businesses like J&J that are perceived to be safe and stable, with predictable, but often sluggish, earnings growth. We viewed many of these stocks, including J&J, as too expensive and maintained underweight exposure to them through the period. A third contributor was the stock of Charter Communications, one of the largest cable TV operators and telephone line providers in the United States. Shortly before the period began, Charter acquired Time Warner Cable Research Fund 7 and Bright House Networks for a combined $65.5 billion, making Charter the third-largest pay television company in the United States. We believe Charter is also well positioned to add mobile technologies to its platform. If and when that happens, we think Charter stands to do well against a competitor like Verizon and other providers who still rely on a DSL platform, which we believe is inferior to cable and fiber networks. Which stocks or strategies detracted from the fund’s relative performance? The largest detractor for the period was the stock of Allergan. The stock’s decline was due in large part to ongoing investor disappointment after Allergan’s planned merger with U.S. pharmaceutical giant Pfizer was terminated in April 2016. Toward the end of the period, we became less convinced that Allergan’s drug pipeline could support strong growth prospects for the company over the long term. Consequently, we sold the stock shortly after the end of the period. In line with the late-period rally in financial stocks, the stock of Citigroup performed well for the period overall. However, because we held a smaller-than-benchmark position in this stock and sold it early in the period, that detracted from benchmark-relative performance. Our benchmark-relative overweight position in the stock of Coty, a large-cap beauty products manufacturer, also detracted from the fund’s relative performance result. We had been encouraged by what we perceived to be the company’s effective cost-cutting strategies, and in late 2015, Coty bought the beauty brands of Procter & Gamble. While we believe this deal will be beneficial for Coty’s profitability over time, the company has struggled with the acquisition, which is now estimated to cost considerably more than initially anticipated. We sold the stock by the end of the period. What is your outlook for U.S. stocks? We are optimistic about a number of business-building initiatives that President Trump has claimed will be priorities under his administration. At this early stage, we think it is likely that U.S. consumers will benefit from tax reform, and we also expect to see some measure of infrastructure spending get under way. We also believe that a number of promised reductions in regulatory burdens could give a boost to several areas, most notably financials. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 8 Research Fund Overall, we think the regime change from President Obama to President Trump will shift the market in favor of sectors that may stand to benefit from pro-growth policies, higher interest rates, and inflationary conditions. That said, there are clearly heightened risks related to the new administration and whether the legislative agenda will be executed according to well-laid plans or delayed due to a variety of potential complexities. In our view, tax reform is likely, but important details are in question. Moreover, a foreign policy misstep, while not the most likely case, in our view, is a risk factor. Finally, the market has digested much early political uncertainty, but valuations on a near-term basis are getting richer and, consequently, leave less margin for error. Thank you, Aaron, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Research Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (10/2/95) Before sales charge 8.25% 86.30% 6.42% 90.05% 13.70% 30.96% 9.41% 20.79% 7.20% After sales charge 7.95 75.58 5.79 79.12 12.36 23.43 7.27 13.84 1.04 Class B (6/15/98) Before CDSC 7.91 75.24 5.77 82.93 12.84 27.98 8.57 19.81 6.73 After CDSC 7.91 75.24 5.77 80.93 12.59 24.98 7.72 14.81 1.73 Class C (2/1/99) Before CDSC 7.44 72.72 5.62 82.91 12.84 28.01 8.58 19.83 6.75 After CDSC 7.44 72.72 5.62 82.91 12.84 28.01 8.58 18.83 5.75 Class M (6/15/98) Before sales charge 7.71 77.17 5.89 85.28 13.13 28.96 8.85 20.15 6.92 After sales charge 7.53 70.97 5.51 78.79 12.32 24.45 7.56 15.94 3.18 Class R (1/21/03) Net asset value 7.98 81.63 6.15 87.64 13.41 29.99 9.14 20.49 7.06 Class R6 (6/29/15) Net asset value 8.47 91.41 6.71 92.76 14.03 32.19 9.75 21.28 7.42 Class Y (4/4/00) Net asset value 8.46 90.96 6.68 92.30 13.97 31.88 9.66 21.07 7.28 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Research Fund Comparative index returns For periods ended 1/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months S&P 500 Index 8.65% 96.46% 6.99% 93.28% 14.09% 36.20% 10.85% 20.04% 5.96% Lipper Large-Cap Core Funds 7.88 82.82 6.16 81.01 12.55 28.90 8.80 18.23 5.66 category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/17, there were 897, 872, 792, 704, 557, and 122 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/17 Distributions Class A Class B Class C Class M Class R ClassR6 Class Y Number 1 1 1 1 1 1 1 Income $0.290 $0.098 $0.111 $0.155 $0.205 $0.402 $0.354 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/16 $26.50 $28.12 $24.82 $24.82 $25.43 $26.35 $26.21 $26.76 $26.70 1/31/17 28.11 29.82 26.39 26.38 27.03 28.01 27.85 28.33 28.28 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Research Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (10/2/95) Before sales charge 8.13% 84.79% 6.33% 94.11% 14.19% 24.22% 7.50% 10.23% 7.99% After sales charge 7.83 74.17 5.71 82.95 12.84 17.08 5.40 3.89 1.78 Class B (6/15/98) Before CDSC 7.80 73.86 5.69 86.92 13.33 21.43 6.69 9.38 7.56 After CDSC 7.80 73.86 5.69 84.92 13.08 18.43 5.80 4.38 2.56 Class C (2/1/99) Before CDSC 7.32 71.31 5.53 86.87 13.32 21.46 6.70 9.40 7.57 After CDSC 7.32 71.31 5.53 86.87 13.32 21.46 6.70 8.40 6.57 Class M (6/15/98) Before sales charge 7.59 75.71 5.80 89.26 13.61 22.38 6.96 9.66 7.69 After sales charge 7.41 69.56 5.42 82.64 12.80 18.09 5.70 5.82 3.92 Class R (1/21/03) Net asset value 7.86 80.19 6.07 91.58 13.89 23.30 7.23 9.95 7.86 Class R6 (6/29/15) Net asset value 8.35 89.86 6.62 96.86 14.51 25.40 7.84 10.68 8.19 Class Y (4/4/00) Net asset value 8.34 89.47 6.60 96.45 14.46 25.14 7.76 10.51 8.10 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/16 1.17% * 1.92% * 1.92% * 1.67% * 1.42% * 0.72% 0.92% * Annualized expense ratio for the six-month period ended 1/31/17 1.16% 1.91% 1.91% 1.66% 1.41% 0.73% 0.91% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. 12 Research Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/16 to 1/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $6.06 $9.95 $9.95 $8.66 $7.36 $3.82 $4.75 Ending value (after expenses) $1,072.00 $1,067.30 $1,067.50 $1,069.20 $1,070.60 $1,074.20 $1,072.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/17, use the following calculation method. To find the value of your investment on 8/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $5.90 $9.70 $9.70 $8.44 $7.17 $3.72 $4.63 Ending value (after expenses) $1,019.36 $1,015.58 $1,015.58 $1,016.84 $1,018.10 $1,021.53 $1,020.62 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Research Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Research Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2017, Putnam employees had approximately $465,000,000 and the Trustees had approximately $135,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Research Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Research Fund The fund’s portfolio 1/31/17 (Unaudited) COMMON STOCKS (98.0%)* Shares Value Aerospace and defense (2.7%) Airbus Group SE (France) 23,574 $1,600,838 Northrop Grumman Corp. 9,045 2,072,029 Raytheon Co. 14,714 2,121,170 United Technologies Corp. 14,555 1,596,247 Air freight and logistics (0.2%) United Parcel Service, Inc. Class B 4,575 499,270 Airlines (0.2%) American Airlines Group, Inc. S 11,060 489,405 Banks (4.7%) Bank of America Corp. 223,678 5,064,070 JPMorgan Chase & Co. 72,069 6,099,199 KeyCorp 109,987 1,976,466 Beverages (3.5%) Dr. Pepper Snapple Group, Inc. 24,367 2,222,270 Molson Coors Brewing Co. Class B 18,657 1,800,774 Monster Beverage Corp. † 6,889 293,471 PepsiCo, Inc. 52,679 5,467,027 Biotechnology (3.6%) Amgen, Inc. 16,259 2,547,460 Biogen, Inc. † 6,516 1,806,496 Celgene Corp. † 25,912 3,009,679 Gilead Sciences, Inc. 35,443 2,567,845 Building products (1.2%) CaesarStone Sdot-Yam, Ltd. (Israel) † 5,009 152,023 Fortune Brands Home & Security, Inc. 7,673 423,012 Johnson Controls International PLC 61,566 2,707,673 Capital markets (3.3%) Charles Schwab Corp. (The) 60,861 2,509,908 E*Trade Financial Corp. † 18,509 693,162 Goldman Sachs Group, Inc. (The) 12,700 2,912,364 Invesco, Ltd. 39,826 1,151,768 KKR & Co. LP 108,727 1,887,501 Chemicals (2.3%) Air Products & Chemicals, Inc. 3,445 481,473 Albemarle Corp. 8,172 757,054 Axalta Coating Systems, Ltd. † 10,463 303,427 CF Industries Holdings, Inc. 23,539 830,691 Dow Chemical Co. (The) 11,492 685,268 E. I. du Pont de Nemours & Co. 3,017 227,784 LANXESS AG (Germany) 5,479 397,254 Research Fund 17 COMMON STOCKS (98.0%)* cont . Shares Value Chemicals cont . Sherwin-Williams Co. (The) 4,488 $1,363,499 Sociedad Quimica y Minera de Chile SA ADR (Chile) 9,845 318,190 Syngenta AG (Switzerland) 984 418,322 W.R. Grace & Co. 7,030 487,460 Yara International ASA (Norway) 785 33,157 Commercial services and supplies (1.1%) Rollins, Inc. 33,215 1,171,161 Stericycle, Inc. † 5,026 387,706 Waste Connections, Inc. (Canada) 19,338 1,552,841 Communications equipment (0.7%) Cisco Systems, Inc. 35,076 1,077,535 Oclaro, Inc. † 86,176 845,387 Construction materials (0.3%) Martin Marietta Materials, Inc. 1,637 375,855 Vulcan Materials Co. 3,125 401,031 Consumer finance (0.8%) Oportun Financial Corp. (acquired 6/23/15, cost $133,158) (Private) † ∆∆ F 46,722 119,842 Synchrony Financial 59,593 2,134,621 Containers and packaging (0.4%) Ball Corp. 4,515 344,314 RPC Group PLC (United Kingdom) 19,744 266,287 Sealed Air Corp. 13,068 633,798 Distributors (0.1%) LKQ Corp. † 8,719 278,223 Diversified consumer services (0.5%) Bright Horizons Family Solutions, Inc. † 7,933 562,132 Service Corp. International/US 33,055 962,892 Diversified financial services (0.2%) Conyers Park Acquisition Corp. (Units) † 22,161 240,890 Gores Holdings II, Inc. (Units) † 19,850 204,654 Diversified telecommunication services (1.9%) AT&T, Inc. 87,821 3,702,533 Verizon Communications, Inc. 17,584 861,792 Zayo Group Holdings, Inc. † 18,056 577,070 Electric utilities (1.8%) American Electric Power Co., Inc. 8,740 559,884 Edison International 11,441 833,820 Exelon Corp. 42,439 1,522,711 18 Research Fund COMMON STOCKS (98.0%)* cont . Shares Value Electric utilities cont . NextEra Energy, Inc. 6,674 $825,707 PG&E Corp. 20,516 1,269,735 Electrical equipment (0.4%) Rockwell Automation, Inc. 7,478 1,106,669 Energy equipment and services (1.5%) Baker Hughes, Inc. 6,549 413,111 Halliburton Co. 41,303 2,336,511 Keane Group, Inc. † 11,045 243,984 Schlumberger, Ltd. 14,540 1,217,143 Equity real estate investment trusts (REITs) (2.7%) American Tower Corp. R 8,703 900,761 AvalonBay Communities, Inc. R 4,044 700,866 Boston Properties, Inc. R 5,415 708,824 Douglas Emmett, Inc. R 6,291 238,051 Equinix, Inc. R 2,032 782,279 Equity Lifestyle Properties, Inc. R 5,110 377,833 Essex Property Trust, Inc. R 1,241 278,356 Federal Realty Investment Trust R 2,369 332,679 Gaming and Leisure Properties, Inc. R 15,913 503,328 GGP, Inc. R 17,729 440,388 Kimco Realty Corp. R 5,571 138,662 Pebblebrook Hotel Trust R 5,852 175,033 Public Storage R 2,946 633,390 Simon Property Group, Inc. R 4,052 744,636 Ventas, Inc. R 9,356 576,985 Food and staples retail (2.7%) Costco Wholesale Corp. 12,209 2,001,666 CVS Health Corp. 14,676 1,156,616 Kroger Co. (The) 29,798 1,011,940 Wal-Mart Stores, Inc. 12,444 830,513 Walgreens Boots Alliance, Inc. 29,773 2,439,600 Food products (2.1%) Campbell Soup Co. 16,557 1,030,342 JM Smucker Co. (The) 4,354 591,491 Kraft Heinz Co. (The) 29,253 2,612,000 Mead Johnson Nutrition Co. 3,678 259,152 Mondelez International, Inc. Class A 17,619 780,169 Nomad Foods, Ltd. (United Kingdom) † 21,494 220,743 Pinnacle Foods, Inc. 4,012 213,398 Health-care equipment and supplies (2.5%) Abbott Laboratories 7,542 315,029 Becton Dickinson and Co. 6,988 1,238,903 Boston Scientific Corp. † 41,008 986,652 Research Fund 19 COMMON STOCKS (98.0%)* cont . Shares Value Health-care equipment and supplies cont . C.R. Bard, Inc. 4,321 $1,025,503 Danaher Corp. 19,984 1,677,057 Edwards Lifesciences Corp. † 908 87,386 Intuitive Surgical, Inc. † S 1,362 943,444 Medtronic PLC 7,704 585,658 Health-care providers and services (1.3%) Aetna, Inc. 1,990 236,034 Cardinal Health, Inc. 1,383 103,670 Cigna Corp. 8,520 1,245,794 Express Scripts Holding Co. † 6,733 463,769 Henry Schein, Inc. † 2,237 357,607 Humana, Inc. 4,091 812,064 UnitedHealth Group, Inc. 1,917 310,746 Health-care technology (—%) Castlight Health, Inc. Class B † S 29,929 92,780 HTG Molecular Diagnostics, Inc. † 2,329 4,076 Hotels, restaurants, and leisure (1.2%) Hilton Worldwide Holdings, Inc. 16,146 929,687 Penn National Gaming, Inc. † 52,493 723,354 Restaurant Brands International, Inc. (Canada) 11,511 564,960 Wynn Resorts, Ltd. 6,945 704,431 Yum China Holdings, Inc. (China) † 11,489 315,718 Household products (0.5%) Procter & Gamble Co. (The) 15,247 1,335,637 Independent power and renewable electricity producers (0.7%) Calpine Corp. † 61,429 724,862 NRG Energy, Inc. 77,828 1,287,275 Industrial conglomerates (0.8%) Siemens AG (Germany) † 17,362 2,177,362 Insurance (4.2%) American International Group, Inc. 35,761 2,298,002 Assured Guaranty, Ltd. 64,645 2,515,337 Chubb, Ltd. 14,873 1,955,651 Hartford Financial Services Group, Inc. (The) 20,181 983,017 MetLife, Inc. 35,660 1,940,261 Prudential PLC (United Kingdom) 107,684 2,081,818 Internet and direct marketing retail (3.4%) Amazon.com, Inc. † 7,225 5,949,643 Ctrip.com International, Ltd. ADR (China) † S 19,705 851,453 Delivery Hero Holding GmbH (acquired 6/12/15, cost $154,040) (Private) (Germany) † ∆∆ F 20 132,982 20 Research Fund COMMON STOCKS (98.0%)* cont . Shares Value Internet and direct marketing retail cont . Expedia, Inc. 6,484 $788,390 Priceline Group, Inc. (The) † 1,148 1,808,249 Internet software and services (5.5%) Alibaba Group Holding, Ltd. ADR (China) † S 10,855 1,099,720 Alphabet, Inc. Class A † 9,306 7,632,687 Criteo SA ADR (France) † S 6,849 308,684 Facebook, Inc. Class A † 37,731 4,917,104 GoDaddy, Inc. Class A † S 12,901 460,953 Tencent Holdings, Ltd. (China) 23,500 619,083 Wix.com, Ltd. (Israel) † 7,373 387,451 IT Services (2.5%) Cognizant Technology Solutions Corp. Class A † 4,746 249,592 Computer Sciences Corp. 16,440 1,022,568 Fidelity National Information Services, Inc. 15,345 1,218,700 MasterCard, Inc. Class A 14,221 1,512,119 Visa, Inc. Class A 35,795 2,960,604 Leisure products (0.2%) Brunswick Corp. 6,999 418,960 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 19,483 954,083 Illumina, Inc. † 2,747 439,795 Machinery (1.9%) Dover Corp. 15,184 1,180,556 Fortive Corp. 28,715 1,588,227 KION Group AG (Germany) 13,449 818,031 Komatsu, Ltd. (Japan) 70,300 1,677,338 Media (3.8%) Charter Communications, Inc. Class A † 6,619 2,144,225 Comcast Corp. Class A 43,939 3,313,879 DISH Network Corp. Class A † 11,753 695,425 Live Nation Entertainment, Inc. † 35,388 1,012,805 Walt Disney Co. (The) 31,785 3,517,010 Metals and mining (0.4%) ArcelorMittal SA (France) † 18,516 144,064 Barrick Gold Corp. (Canada) 4,435 81,781 Freeport-McMoRan, Inc. (Indonesia) † 8,403 139,910 Newmont Mining Corp. 8,020 290,966 Nucor Corp. 3,958 229,920 Steel Dynamics, Inc. 1,793 60,621 United States Steel Corp. 2,692 88,055 Research Fund 21 COMMON STOCKS (98.0%)* cont . Shares Value Multi-utilities (0.3%) Ameren Corp. 9,871 $519,708 Sempra Energy 3,543 362,768 Oil, gas, and consumable fuels (6.3%) Anadarko Petroleum Corp. 33,526 2,331,063 Arch Coal, Inc. Class A † 631 45,426 Cenovus Energy, Inc. (Canada) 54,876 748,970 Cheniere Energy, Inc. † 27,112 1,291,887 Chevron Corp. 7,314 814,414 Cimarex Energy Co. 1,558 210,657 ConocoPhillips 49,675 2,422,153 Devon Energy Corp. 3,140 142,996 EnCana Corp. (Canada) 35,073 447,695 EOG Resources, Inc. 14,523 1,475,246 Exxon Mobil Corp. 9,418 790,076 Hess Corp. 3,926 212,711 Kinder Morgan, Inc. 15,271 341,154 Marathon Oil Corp. 23,466 393,056 Noble Energy, Inc. 28,994 1,152,801 ONEOK, Inc. 2,966 163,456 Pioneer Natural Resources Co. 4,566 822,930 Plains All American Pipeline LP 16,594 520,886 Royal Dutch Shell PLC Class A (United Kingdom) 64,040 1,736,788 Seven Generations Energy, Ltd. (Canada) † 18,875 377,282 Suncor Energy, Inc. (Canada) 39,287 1,218,539 Williams Cos., Inc. (The) 7,349 211,945 Paper and forest products (0.2%) KapStone Paper and Packaging Corp. 26,328 631,345 Personal products (—%) Edgewell Personal Care Co. † 1,727 136,157 Pharmaceuticals (4.3%) Allergan PLC † 13,351 2,922,400 Bristol-Myers Squibb Co. 22,975 1,129,451 Eli Lilly & Co. 19,919 1,534,361 Jazz Pharmaceuticals PLC † 2,244 273,588 Johnson & Johnson 10,146 1,149,035 Merck & Co., Inc. 33,863 2,099,167 Mylan NV † 20,161 767,126 Pfizer, Inc. 65,582 2,080,917 Real estate management and development (0.1%) CBRE Group, Inc. Class A † 7,314 222,053 Road and rail (0.6%) Norfolk Southern Corp. 13,061 1,534,145 22 Research Fund COMMON STOCKS (98.0%)* cont . Shares Value Semiconductors and semiconductor equipment (4.6%) Analog Devices, Inc. 4,402 $329,886 Applied Materials, Inc. 52,440 1,796,070 Broadcom, Ltd. 9,994 1,993,803 Micron Technology, Inc. † 26,679 643,231 NVIDIA Corp. 4,171 455,390 NXP Semiconductor NV † 7,091 693,854 Qorvo, Inc. † S 43,199 2,773,808 Qualcomm, Inc. 11,854 633,359 Skyworks Solutions, Inc. 6 550 Sumco Corp. (Japan) 13,600 213,317 Texas Instruments, Inc. 27,755 2,096,613 Xilinx, Inc. 17,495 1,018,209 Software (4.4%) Activision Blizzard, Inc. 2,501 100,565 Adobe Systems, Inc. † 14,152 1,604,554 Electronic Arts, Inc. † 11,134 928,910 Everbridge, Inc. † S 8,849 163,441 Microsoft Corp. 128,562 8,311,533 salesforce.com, Inc. † 9,712 768,219 ServiceNow, Inc. † 4,157 376,707 Specialty retail (2.5%) Five Below, Inc. † 9,317 371,282 Home Depot, Inc. (The) 27,773 3,821,009 O’Reilly Automotive, Inc. † S 4,445 1,165,790 TJX Cos., Inc. (The) 20,930 1,568,076 Technology hardware, storage, and peripherals (3.5%) Apple, Inc. 75,322 9,140,325 HP, Inc. 23,021 346,466 Western Digital Corp. 3,831 305,446 Textiles, apparel, and luxury goods (0.4%) Hanesbrands, Inc. 49,229 1,167,220 Tobacco (1.0%) Altria Group, Inc. 27,642 1,967,558 Philip Morris International, Inc. 7,413 712,612 Trading companies and distributors (0.4%) United Rentals, Inc. † 9,432 1,193,242 Water utilities (0.3%) American Water Works Co., Inc. 12,256 900,081 Wireless telecommunication services (0.8%) T-Mobile US, Inc. † 35,843 2,231,944 Total common stocks (cost $239,260,498) Research Fund 23 INVESTMENT COMPANIES (1.0%)* Shares Value SPDR S&P Regional Banking ETF S 49,650 $2,750,610 Total investment companies (cost $2,770,470) Expiration PURCHASED OPTIONS date/strike Contract OUTSTANDING (0.2%)* price amount Value SPDR S&P rust (Put) Apr-17/$218.00 $217,010 $523,046 SPDR S&P rust (Put) Feb-17/200.00 215,749 16,185 Total purchased options outstanding (cost $969,154) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $365) (Private) † ∆∆ F 128 $328 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $6,955) (Private) † ∆∆ F 2,208 6,260 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $16,334) (Private) † ∆∆ F 3,209 14,700 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $23,689) (Private) † ∆∆ F 4,654 21,320 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $13,286) (Private) † ∆∆ F 2,420 11,957 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $40,105) (Private) † ∆∆ F 5,222 36,094 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $112,481) (Private) † ∆∆ F 39,467 101,233 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $142,232) (Private) † ∆∆ F 49,906 128,009 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) † ∆∆ F 72,632 186,125 Total convertible preferred stocks (cost $562,252) SHORT-TERM INVESTMENTS (4.4%)* Shares Value Putnam Cash Collateral Pool, LLC 0.94% d 9,663,800 $9,663,800 Putnam Short Term Investment Fund 0.74% L 2,661,579 2,661,579 Total short-term investments (cost $12,325,379) TOTAL INVESTMENTS Total investments (cost $255,887,753) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $277,870,609. † This security is non-income-producing. 24 Research Fund ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $758,850, or 0.3% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $262,361 to cover certain derivative contracts. FORWARD CURRENCY CONTRACTS at 1/31/17 (aggregate face value $20,989,795) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 3/16/17 $3,275,042 $3,273,079 $(1,963) Canadian Dollar Sell 4/19/17 1,114,673 1,093,677 (20,996) Barclays Bank PLC Canadian Dollar Sell 4/19/17 662,051 641,015 (21,036) Citibank, N.A. Euro Sell 3/16/17 5,419,401 5,335,261 (84,140) Credit Suisse International Canadian Dollar Sell 4/19/17 483,310 467,892 (15,418) Goldman Sachs International Japanese Yen Buy 2/16/17 1,949,345 1,935,643 13,702 Japanese Yen Sell 2/16/17 1,949,345 2,006,190 56,845 Japanese Yen Sell 5/17/17 1,957,295 1,944,080 (13,215) HSBC Bank USA, National Association British Pound Sell 3/16/17 43,189 43,515 326 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/19/17 2,876,939 2,785,620 (91,319) Swiss Franc Sell 3/16/17 759,404 747,264 (12,140) State Street Bank and Trust Co. Israeli Shekel Sell 4/19/17 732,638 716,559 (16,079) Total Research Fund 25 WRITTEN OPTIONS OUTSTANDING at 1/31/17 (premiums $697,587) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-17/$213.00 $217,010 $365,745 SPDR S&P rust (Put) Feb-17/195.00 215,749 11,881 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/15/20 1 month USD- Russell 2000 Total $(37,437) LIBOR-BBA minus Return Index 0.58% Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $33,634,813 $—­ $132,982 Consumer staples 27,083,136 —­ —­ Energy 20,346,092 1,736,788 —­ Financials 34,566,871 2,081,818 119,842 Health care 33,767,575 —­ —­ Industrials 21,452,714 4,596,231 —­ Information technology 59,006,443 —­ —­ Materials 8,732,442 1,259,084 —­ Real estate 7,754,124 —­ —­ Telecommunication services 7,373,339 —­ —­ Utilities 8,806,551 —­ —­ Total common stocks Convertible preferred stocks —­ —­ 506,026 Investment companies 2,750,610 —­ —­ Purchased options outstanding —­ 539,231 —­ Short-term investments 2,661,579 9,663,800 —­ Totals by level 26 Research Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(205,433) $—­ Written options outstanding —­ (377,626) —­ Total return swap contracts —­ (37,437) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Research Fund 27 Statement of assets and liabilities 1/31/17 (Unaudited) ASSETS Investment in securities, at value, including $9,426,672 of securities on loan (Note 1): Unaffiliated issuers (identified cost $243,562,374) $276,246,712 Affiliated issuers (identified cost $12,325,379) (Notes 1 and 5) 12,325,379 Foreign currency (cost $21) (Note 1) 21 Dividends, interest and other receivables 222,932 Receivable for shares of the fund sold 112,406 Receivable for investments sold 1,336,144 Unrealized appreciation on forward currency contracts (Note 1) 70,873 Prepaid assets 46,527 Total assets LIABILITIES Payable to custodian 12,378 Payable for investments purchased 1,321,423 Payable for shares of the fund repurchased 218,392 Payable for compensation of Manager (Note 2) 130,853 Payable for custodian fees (Note 2) 38,303 Payable for investor servicing fees (Note 2) 104,119 Payable for Trustee compensation and expenses (Note 2) 146,340 Payable for administrative services (Note 2) 2,805 Payable for distribution fees (Note 2) 73,242 Unrealized depreciation on OTC swap contracts (Note 1) 37,437 Unrealized depreciation on forward currency contracts (Note 1) 276,306 Written options outstanding, at value (premiums $697,587) (Notes 1 and 3) 377,626 Collateral on securities loaned, at value (Note 1) 9,663,800 Other accrued expenses 87,361 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $263,682,603 Distributions in excess of net investment income (Note 1) (1,869,646) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (16,703,709) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 32,761,361 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 28 Research Fund Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($230,279,211 divided by 8,193,468 shares) $28.11 Offering price per class A share (100/94.25 of $28.11)* $29.82 Net asset value and offering price per class B share ($8,474,426 divided by 321,063 shares)** $26.39 Net asset value and offering price per class C share ($16,144,593 divided by 611,961 shares)** $26.38 Net asset value and redemption price per class M share ($4,285,983 divided by 158,553 shares) $27.03 Offering price per class M share (100/96.50 of $27.03)* $28.01 Net asset value, offering price and redemption price per class R share ($1,841,513 divided by 66,133 shares) $27.85 Net asset value, offering price and redemption price per class R6 share ($7,664,671 divided by 270,566 shares) $28.33 Net asset value, offering price and redemption price per class Y share ($9,180,212 divided by 324,587 shares) $28.28 *On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Research Fund 29 Statement of operations Six months ended 1/31/17 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $13,213) $2,643,030 Interest (including interest income of $16,823 from investments in affiliated issuers) (Note 5) 16,971 Securities lending (net of expenses) (Notes 1 and 5) 28,646 Total investment income EXPENSES Compensation of Manager (Note 2) 759,821 Investor servicing fees (Note 2) 311,180 Custodian fees (Note 2) 32,896 Trustee compensation and expenses (Note 2) 6,776 Distribution fees (Note 2) 426,173 Administrative services (Note 2) 4,837 Other 118,831 Total expenses Expense reduction (Note 2) (2,635) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,107,014 Net realized loss on swap contracts (Note 1) (602,961) Net realized gain on foreign currency transactions (Note 1) 652,074 Net realized gain on written options (Notes 1 and 3) 401,999 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (419,787) Net unrealized appreciation of investments, swap contracts and written options during the period 7,561,189 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Research Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/17* Year ended 7/31/16 Operations Net investment income $1,030,768 $1,611,646 Net realized gain on investments and foreign currency transactions 10,558,126 4,641,287 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 7,141,402 (6,767,101) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,383,753) (2,643,954) Class B (33,110) (47,351) Class C (67,309) (84,550) Class M (28,147) (41,945) Class R (13,529) (28,357) Class R6 (109,990) (90,788) Class Y (106,648) (161,461) Decrease from capital share transactions (Note 4) (8,724,188) (23,022,795) Total increase (decrease) in net assets NET ASSETS Beginning of period 270,606,987 297,242,356 End of period (including distributions in excess of net investment income of $1,869,646 and $157,928, respectively) *Unaudited. The accompanying notes are an integral part of these financial statements. Research Fund 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From Non-recurring Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption reimburse­- value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees ments­ of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ January 31, 2017 ** $26.50­ .11­ 1.79­ 1.90­ (.29) —­ —­ $28.11­ * $230,279­ .58
